On June 21, 1995, it was ordered that the sentence heretofore entered on August 8, 1990 is revoked. It is further ordered that the defendant be punished by confinement in the Montana State Prison for the remainder of his ten (10) year term, with credit for time served of 171 days. Further, the defendant shall not receive credit for his time on probation.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.